GEE, Circuit Judge,
dissenting in part:
The majority holds that the medical malpractice exclusion clause in North River’s liability insurance policy does not apply to the hospital’s failure to maintain the windows near a mentally ill patient in such a manner as to prevent her suicide because the decision about how to maintain them is a “purely administrative” one. My abiding conviction is that only a medical professional is equipped to assess the degree and character of restraint needful for the safety of a given psychotic patient and that, therefore, such a decision involves a professional judgment — the recognition and weighing of medical, not administrative, risks. I therefore respectfully dissent.
The stipulated facts of the case tell us that the hospital decided to secure the windows with screws rather than to provide the additional protection that screens or other measures could have offered. That decision proved to be wrong, not because a screwed-shut window presents a risk in the way that a slippery wet floor or an inadequately lighted stairwell present a risk, but because a medical professional should have recognized that a closed window would be an insufficient deterrent to a seriously mentally ill patient bent on suicide. Only a medical professional, not an administrator or a maintenance person, could recognize the particular risk to this patient presented by unscreened windows. To require an “administrator” to do so would be to hold him, not to a standard of ordinary care, but to the level of care of one possessing medical knowledge of the risks associated with *139the treatment of such a person as Ms. Wagner.
Our opinion in Big Town Nursing Homes, Inc. v. Reserve Ins. Co., Inc., 492 F.2d 523 (5th Cir.1974), adds credence to this view. There we held that an insurance policy which provided malpractice coverage included liability for the unlawful restraint of a patient because the restraint was the exercise of “a trained nursing judgment in obedience to an established medical policy” and not “a purely physical action in response to a business determination.” Likewise, the record before us shows no business motivation for screwing the windows shut, but only a medical one stemming from the treatment of a mentally ill patient.
The cases cited by the majority involve the negligence of nonmedical personnel in failing to follow established hospital policy — such things as a failure to engage the brakes on a dialysis chair and the failure to raise a patient’s bedrail. In today’s case, it was not the negligence of nonmedical personnel that caused the harm — as it might have been had the window been improperly screwed shut and then opened by the patient — it was the inadequacy of the medical judgment itself.
I agree with the majority as to the interpretation of the “each claim” limitation written in the U.S. Fire policy, but because I am convinced that the hospital’s negligence was of a professional nature and thus excluded by the North River policy, I would reverse the trial court judgment and therefore, I respectfully dissent.